Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.      Restriction to one of the following inventions is required under 35 U.S.C. 121:     

               I.      Claims 1-11 and 21-20; drawn to a tear bar for use in a web material dispenser including a first group of teeth that have a triangular shape relative to a direction normal to a plan of a body; and a second group of teeth having a curved edge extending in an outward radial direction; classified in class B23D 61/121.  

                II.      Claims 12-20, drawn to a web material dispenser including a hub assembly, a drive mechanism; and a tear bar having a first set of teeth with linear edges that intersect one another; and a second set of teeth having a radius curvature that extends across an axis in a lateral direction across the tear bar; classified in class B65H 35/008.   

                   The inventions are distinct, each from the other because of the following reasons:

2.       Inventions I-II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
       
3.      Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
           In this case, the search for each individual invention may overlap but they do not coincide identically throughout. Therefore, the search for the elected invention may not be sufficient for the other non-elected inventions. Therefore, each individual invention includes a different filed of search. In addition, the text and subclass search that might be needed to look for a particular feature in one invention in not sufficient for finding another particular feature in other invention due to their divergent subject matter. In other words, each individual invention with at least a distinct feature has a separate status in the art and requires a different field of search. 
4.        Applicant is advised that the reply to this requirement to be complete must include(i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
5.        The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, 
6.         Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

7.         During a telephone conversation with Kirk L. Deheck (Reg. No. 55,782) on 03/17/2022, a provisional election was made with traverse to prosecute the invention I (claims 1-11 and 21-22).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification
8.           Applicant is reminded of the proper language and format for an abstract of 

the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

9.          The abstract of the disclosure is objected to because it contains legal phraseology often used in patent claims such as “comprising.” 
See MPEP § 608.01(b).


    PNG
    media_image1.png
    483
    691
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
10.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


11.          Claims 1-8 and 21-22 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Granger (4,846,035), provided with the IDS submitted on 10/18/2021. Regarding claim 1, Granger teaches a tear bar 2 for use in a web material dispenser 6, the tear bar comprising: a body that extends in a longitudinal direction between a first end and a second end of the body; and a cutting edge (Fig. 3) that is defined by a plurality of teeth that extend along a longitudinal edge of the body, the plurality of teeth comprising: a first group of teeth (1; annotated Fig. 3 above) that have a triangular shape relative to a direction normal to a plane of the body; and a second group of teeth (2; annotated Fig. 3 above) wherein at least one side of each tooth of the second group of teeth has a curved edge (3; annotated Fig. 3 above) that extends in an outward radial direction toward an adjacent one of the plurality of teeth.  
              Regarding claim 2, Granger teaches everything noted above including that each tooth of the second group of teeth are adjacent to at least one other tooth of 
             Regarding claim 3, Granger teaches everything noted above including that 
the curved edge of the first one of the second group of teeth and the curved edge of the second one of the second group of teeth are separated by an arcuate trough (defined be the spaced between the two curved edge on both sides of the adjacent teeth) therebetween.  
             Regarding claim 4, Granger teaches everything noted above including that 
the curved edge of the first one of the second group of teeth, the curved edge of the second one of the second group of teeth and the arcuate trough defines a first arcuate channel.  
             Regarding claim 5, Granger teaches everything noted above including that 
the at least one tooth of the first group of teeth has a linear edge that is adjacent to a linear edge of at least one other tooth of the first group of teeth.  
             Regarding claim 6, Granger teaches everything noted above including that 
the linear edge of the at least one tooth of the first group of teeth intersects the linear edge of the at least one other tooth at an acute angle (shown in annotated Fig. 3 above) to define an acute channel.  
             Regarding claim 7, Granger teaches everything noted above including that 
the acute angle is clearly less than 65°.  
             Regarding claim 8, Granger teaches everything noted above including a 
plurality of acute channels disposed between the first arcuate channel and a second arcuate channel.  


            Regarding claim 21, Granger teaches a method of forming a perforation bar of a rolled web material dispenser, the method comprising: forming a cutting body 2 defined by a thickness and a longitudinal length that extends between a first longitudinal end and a second longitudinal end of the body; and forming a cutting edge with a longitudinal edge of the body and defining the cutting edge to include a first group of teeth (1; annotated Fig. 3 above) that have a triangular shape relative to a direction normal to the thickness of the body and a second group of teeth (2; annotated Fig. 3 above) wherein at least one side of each tooth of the second group of teeth has a curved edge (3; annotated Fig. 3 above) that extends in an outward radial direction in a plane defined by the longitudinal length of the body toward an adjacent one of the plurality of teeth.  
             Regarding claim 22, Granger teaches everything noted above including the step of orienting an apex of each tooth of the first group of teeth to be collinear with an apex of each tooth of the second group of teeth. See Fig. 3 in Granger.

12.          Claims 1-8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yang (EP 23110 A2). Regarding claim 1, Yang teaches a tear bar for use or capable of being used in a web material dispenser, the tear bar comprising: a body 30 that extends in a longitudinal direction between a first end and a second end of the body; and a cutting edge 31 that is defined by a plurality of teeth 32 that extend along a longitudinal edge of the body, the plurality of teeth comprising: a first group of teeth  by one of the tooth 34 from first group of teeth and the adjacent tooth 36 from the second croup of teeth; Fig. 2) that extends in an outward radial direction toward an adjacent one of the plurality of teeth.  
              Regarding claim 2, Yang teaches everything noted above including that each tooth of the second group of teeth are adjacent to at least one other tooth of the second group of teeth such that the curved edge of a first one of the second group of teeth faces a curved edge of a second one of the second group of teeth.  
             Regarding claim 3, Yang teaches everything noted above including that 
the curved edge of the first one of the second group of teeth and the curved edge of the second one of the second group of teeth are separated by an arcuate trough 33  therebetween.  
             Regarding claim 4, Yang teaches everything noted above including that 
the curved edge of the first one of the second group of teeth, the curved edge of the second one of the second group of teeth and the arcuate trough defines a first arcuate channel.  
             Regarding claim 5, Yang teaches everything noted above including that 
the at least one tooth of the first group of teeth has a linear edge that is adjacent to a linear edge of at least one other tooth of the first group of teeth.  
             Regarding claim 6, Yang teaches everything noted above including that 

             Regarding claim 7, Yang teaches everything noted above including that 
the acute angle is clearly less than 65°.  
             Regarding claim 8, Yang teaches everything noted above including a 
plurality of acute channels disposed between the first arcuate channel and a second arcuate channel.  


Claim Rejections - 35 USC § 103
      13.        The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the   
      basis for  all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


14.       Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Granger in view of Fodor (4,265,285). Regarding claim 7, Granger teaches everything noted above, but it could be argued that Granger does not explicitly teach that the acute angle is less than 65°. However, Fodor teaches an acute angle of 60° (or less than 65°) between two adjacent linear edges of adjacent teeth of a first group of teeth. See Fig. 2 in Fodor. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the acute angle of teeth of Granger’s blade less than 65°, as taught by, since it has been held that In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

15.       Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yang  in view of Fodor (4,265,285). Regarding claim 7, Yang Granger teaches everything noted above, but it could be argued that Yang does not explicitly teach that the acute angle is less than 65°. However, Fodor teaches an acute angle of 60° (or less than 65°) between two adjacent linear edges of adjacent teeth of a first group of teeth. See Fig. 2 in Fodor. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the acute angle of teeth of Yang’s blade less than 65°, as taught by, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Allowable Subject Matter
16.         Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
17.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Miller (0853,255), Hagletiner (8,468,920), Kamp (4,426,029), Willinger (4,283,820), Stratton (2,741,279), Blum (2,351,737), and Dalfiume (5,768,969) teach a tear bar.

18.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571/) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   



/GHASSEM ALIE/Primary Examiner, Art Unit 3724    
                                                                                                                                                                                                March 16, 2022